Form 8-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 HealthSharesTM, Inc. …………… (Exact name of registrant as specified in its charter) Maryland See Next Page (State of incorporation or organization) (I.R.S. Employer Identification No.) 420 Lexington Avenue, Suite 2550 New York, New York 10170 …………… (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be registered each class is to be registered …………… …………… Shares of beneficial interest, NYSE Arca, Inc. $0.0001 par value per share If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instructions A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates: 333-131824. Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1:Description of Registrant’s Securities to be Registered. A description of the shares of beneficial interest, $0.0001 par value, of HealthSharesTM, Inc. (the “Company”) to be registered hereunder is set forth in the Company’s Registration Statement on Form N-1A (Commission File Nos. 333-131824; 811-21855), which description is incorporated herein by reference as filed with the Securities and Exchange Commission on January 11, 2007. The Company currently consists of twenty separate series.Each of the Company’s twenty series and their respective I.R.S. Employer Identification Numbers are as follows: HealthShares™ Autoimmune-Inflammation Exchange-Traded Fund 20-5308471 HealthShares™ Cancer Exchange-Traded Fund 20-5308847 HealthShares™ Cardio Devices Exchange-Traded Fund 20-5309496 HealthShares™ Cardiology Exchange-Traded Fund 20-5309341 HealthShares™ Dermatology and Wound Care Exchange-Traded Fund 20-5309391 HealthShares™ Diagnostics Exchange-Traded Fund 20-5308604 HealthShares™ Emerging Cancer Exchange-Traded Fund 20-5308775 HealthShares™ Enabling Technologies Exchange-Traded Fund 20-5309695 HealthShares™ European Drugs Exchange-Traded Fund 20-5309602 HealthShares™ European Medical Products and Devices Exchange-Traded Fund 20-5309663 HealthShares™ GI/Gender Health Exchange-Traded Fund 20-5309237 HealthShares™ Infectious Disease Exchange-Traded Fund 20-5308696 HealthShares™ Metabolic-Endocrine Disorders Exchange-Traded Fund 20-5308928 HealthShares™ Neuroscience Exchange-Traded Fund 20-5309111 HealthShares™ Ophthalmology Exchange-Traded Fund 20-5309290 HealthShares™ Orthopedic Repair Exchange-Traded Fund 20-5309558 HealthShares™ Patient Care Services Exchange-Traded Fund 20-5309448 HealthShares™ Respiratory/Pulmonary Exchange-Traded Fund 20-5309174 HealthShares™ Composite Exchange-Traded Fund 20-5353002 Item 2: Exhibits. 1.The Company’s Articles of Amendment and Restatement are included as Exhibit (a)(3) to the Company’s Pre-Effective Amendment No. 3 to the Registration Statement on Form N-1A (File Nos. 333-131824; 811-21855), as filed with the Securities and Exchange Commission on January 11, 2007. 2.The Company’s Amended and Restated By-Laws are included as Exhibit (b)(2) to the Company’s Pre-Effective Amendment No. 3 to the Registration Statement on Form N-1A (File Nos. 333-131824; 811-21855), as filed with the Securities and Exchange Commission on January 11, 2007. SIGNATURE Pursuant to the requirements of Section 12 of the Securities and Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, as of this 25th day of October, 2007. HealthSharesTM, Inc. By: /s/ Anthony F. Dudzinski Name: Anthony F. Dudzinski Title: Vice President
